MALLARD, Chief Judge.
Plaintiff’s appeal was not docketed within the time permitted by the rules of this court, and no extension of time was granted. However, we deny defendant’s motion to dismiss, treat the appeal as a petition for a writ of certiorari, allow it, and consider the case on its merits.
The evidence was conflicting. Plaintiff’s evidence tended to show that he was injured by the actionable negligence of the defendant, and defendant’s evidence tended to show that his property was damaged by the actionable negligence of the plaintiff.
The jury, by the verdict, held that the plaintiff was not injured by the actionable negligence of the defendant and that the defendant’s automobile was damaged in the amount of $600 by the actionable negligence of the plaintiff.
We have carefully considered plaintiff’s assignments of error and find no prejudicial error in the trial.
No error.
Judges Parker and Vaughn concur.